COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00409-CV


ISABELLE EDWARDS                                                     APPELLANT

                                         V.

CENTERPOINT APARTMENTS                                                 APPELLEE
COMPLEX


                                     ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-06020-393

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      On June 08, 2015, we notified appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within




      1
       See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 16, 2015




                                    2